Exhibit 10(dd)

 

FIRST BRADENTON BANK

 

AMENDED AND RESTATED INCENTIVE STOCK OPTION PLAN

 

Section 1. Purpose and Scope

 

The purposes of this Plan are to encourage stock ownership by key management
employees of First Bradenton Bank (herein called the “Bank”) to provide an
incentive for such employees to expand and improve the profits and prosperity of
the Bank, and to assist the Bank in attracting and retaining key personnel
through the grant of Options to purchase shares of the Bank’s common stock.

 

Section 2. Definitions

 

“Bank” shall mean First Bradenton Bank, a Florida banking corporation.

 

“Board” shall mean the Board of Directors of the Bank.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Option” shall mean a right to purchase Stock, granted pursuant to the Plan,
which options are intended to qualify as incentive stock options within the
meaning of §422 of the Code.

 

“Option Price” shall mean the purchase price for Stock under an Option, as
determined in Section 6 below.

 

“Participant” shall mean an employee of the Bank to whom an Option is granted
under the plan.

 

“Plan” shall mean this First Bradenton Bank Stock Option Plan.

 

“Stock” shall mean the common stock of the Bank.



--------------------------------------------------------------------------------

Section 3. Shares Reserved Under Plan

 

Subject to the provisions of Section 12 of the Plan, the maximum number of
shares of Stock that may be optioned or sold under the Plan is four (4) shares.
Such shares may be treasury, or authorized, but unissued, shares of Stock of the
Bank.

 

Section 4. Administration

 

The Plan shall be administered by the Board. The Board shall make all decisions
with respect to participation in the Plan by employees of the Bank and with
respect to the extent of that participation. The interpretation and construction
of any provision of the Plan by the Board shall be final. No member of the Board
shall be liable for any action or determination made by him in good faith. The
Board may in its discretion at any time delegate its powers to administer the
Plan to a Committee consisting of two or more directors, in which event all
references to the “Board” throughout this Plan shall be deemed to refer to such
Committee.

 

Section 5. Eligibility

 

The Board may grant Options to any key employee of the Bank other than an
employee who owns 10 percent or more of the Bank’s Stock. Options may be awarded
by the Board at any time and from time to time to new Participants, or to then
Participants, or to a greater or lesser number of Participants, and may include
or exclude previous Participants, as the Board shall determine. Options granted
at different times need not contain similar provisions.

 

Section 6. Option Price

 

The purchase price for Stock under each Option shall be the greater of (i) 100
percent of its fair marker value at the time the Option is granted or (ii) the
par value thereof. For this purpose, the fair market value of the Stock shall be
determined without regard to any restriction other than a restriction which, by
its terms, will never lapse.



--------------------------------------------------------------------------------

Section 7. Terms and Conditions of Options

 

Options granted pursuant to the Plan shall be authorized by the Board and shall
be evidenced by written agreements in the form of Exhibit A hereto or such other
form as the Board shall from time to time approve (the “Agreements”). Such
agreements shall comply with and be subject to the following terms and
conditions:

 

A. Employment Agreement. The Board may, in its discretion, include in any Option
granted under the Plan a condition that the Participant shall agree to remain in
the employ of, and to render services to, the Bank or any of its Subsidiaries
for a period of time (specified in the agreement) following the date the Option
is granted. No such agreement shall impose upon the Bank any obligation to
employ the Participant for any period of time.

 

B. Time Method of Payment. The Option Price shall be paid in full in cash at the
time an Option is exercised under the Plan. Otherwise, an exercise of any Option
granted under the Plan shall be invalid and of no effect. Promptly after the
exercise of an Option and the payment of the full Option Price, the Participant
shall be entitled to the issuance of a stock certificate evidencing his
ownership of such of Stock. A Participant shall have none of the rights of a
shareholder until shares are issued to him, and no adjustment will be made for
dividends or other rights for which the record date is prior to the date such
stock certificate is issued.

 

C. Number of Shares; Limitation. Each Option shall state the total number of
shares of Stock to which it pertains. Options to purchase fractional shares may
not be granted. The aggregate fair market value (determined on the date the
option is granted) of Stock subject to an Option granted to any one Participant
that can be exercised for the first time in any one calendar year shall not
exceed $100,000. Notwithstanding the foregoing, the Agreement may provide that
more than $100,000 worth of optioned Stock can first be exercised within a
single calendar year if the



--------------------------------------------------------------------------------

Agreement states that only a percentage of each share of Stock acquired upon
exercise of the Option will be treated as having been acquired pursuant to an
incentive stock option within the meaning of §422 of the Code and the remainder
of the Stock will be treated as having been acquired pursuant to a
non-qualifying stock option. The percentage which shall be treated as having
been acquired pursuant to an incentive stock option shall be determined by the
following fraction:

 

$100,000   =    Percentage of stock
treated as acquired
pursuant to incentive
stock option Fair marketing value of stock first exercisable within one calendar
year based on value at date option granted       

 

D. Option Period and Limitations on Exercise of Options. The Board may, in its
discretion, provide that an Option may not be exercised in whole or in part for
any period or periods of time specified in the agreement and the exercise may be
further conditioned on such events as the Board may elect to establish and set
forth in the agreement. Except as provided in the agreement, an Option may be
exercised in whole or in part at any time during its term. No Option may be
exercised after the expiration of seven (7) years from the date it is granted.

 

Section 8. Termination of Employment; Retirement; Permanent Disability

 

Except as provided in Section 9 below, if a Participant ceases to be employed by
the Bank, his Options shall terminate immediately; provided, however, that if a
Participant’s cessation of employment with the Bank is due to retirement or
permanent disability (as each is determined by the Board), the Participant may,
at any time within three months after such cessation of employment, exercise his
Options to the extent that he was entitled to exercise them on the date of
cessation of employment, but in no event shall any Option be exercisable more
than seven (7) years from the date it was granted. The Board may cancel an
Option during the three-month period referred to in this paragraph if the
Participant engages in employment or activities contrary, in the opinion of the
Board, to the best interests of the Bank. The Board shall determine in each case
whether a



--------------------------------------------------------------------------------

termination of employment shall be considered a retirement with the consent of
the Bank, and, subject to applicable law, whether a leave of absence shall
constitute a termination of employment. Any such determination of the Board
shall be final and conclusive.

 

Section 9. Rights in Event of Death

 

If a Participant dies while employed by the Bank, or within three months after
having retired with the consent of the Bank, and without having fully exercised
his Options, the personal representative or administrator of his estate shall
have the right to exercise such Options; provided, however, that in the event of
the death of the Participant in no event shall the Options be exercisable more
than one (1) year after the Participant’s death or more than seven (7) years
from the date they were granted.

 

Section 10. No Obligations to Exercise Option

 

The granting of an Option shall impose no obligation upon the Participant to
exercise such Option.

 

Section 11. Nonassignability

 

Options shall not be transferable other than by will or by the laws of descent
and distribution, and during a Participant’s lifetime shall be exercisable only
by such Participant or in the event of his legal incapacity, his duly authorized
representative.

 

Section 12. Effect of Change in Stock Subject to the Plan

 

The aggregate number of shares of Stock available for Options under the Plan,
the shares subject to any Option, and the price per share shall all be
proportionately adjusted for any increase or decrease in the number of issued
shares of Stock subsequent to the effective date of the Plan resulting from (1)
a subdivision or consolidation of shares or any other capital adjustment, (2)
the payment of a stock dividend, or (3) other increase or decrease in such
shares effected without receipt



--------------------------------------------------------------------------------

of consideration by the Bank. If the Bank shall be the surviving institution in
any merger or consolidation, any Option shall pertain, apply, and relate to the
securities to which a holder of the number of shares of Stock subject to the
Option would have been entitled after the merger or consolidation. Upon
dissolution or liquidation of the Bank, or upon a merger or consolidation in
which the Bank is not the surviving institution, all Options outstanding under
the Plan shall terminate; provided, however, that each Participant (and each
other person entitled under Section 9 to exercise an Option) shall have the
right, immediately prior to such dissolution or liquidation, or such merger or
consolidation, to exercise such Participant’s Options in whole or in part, but
only to the extent that such Options are otherwise exercisable under the terms
of the Plan.

 

Section 13. Amendment and Termination

 

The Board, by resolution, may terminate, amend, or revise the Plan with respect
to any shares as to which Options have not been granted. The Board may not,
without the consent of the holder of an Option, alter or impair any Option
previously granted under the Plan, except as authorized herein. Unless sooner
terminated, the Plan shall remain in effect for a period of seven (7) years from
the date of the Plan’s adoption by the Board. Termination of the Plan shall not
affect any Option previously granted.

 

Section 14. Transfer Restriction; Representation of Employees

 

As a condition to the exercise of any portion of an Option, the Bank may require
the person exercising such option to agree not to sell, pledge or otherwise
transfer any or all shares of Stock acquired at exercise for up to two (2) years
and/or to represent and warrant at the time of such exercise that any shares of
Stock acquired at exercise are being acquired only for investment and without
any intention to sell or distribute such shares, if, in the opinion of counsel
for the Bank, such a representation is required under the Securities Act of 1933
or any other applicable law, regulation,



--------------------------------------------------------------------------------

or rule of any governmental agency. Certificates representing shares of Stock
acquired at exercise may, in the discretion of the Board, bear a restrictive
legend indicating that the sale or other transfer of such Stock is restricted.
The content of such legend shall be determined by the Board at the time of
exercise.

 

Section 15. Reservation of Shares of Stock

 

The Bank, during the term of this Plan, will at all times reserve and keep
available, and will seek or obtain from any regulatory body having jurisdiction
any requisite authority necessary to issue and to sell, the number of shares of
Stock that shall be sufficient to satisfy the requirements of this Plan. The
inability of the Bank to obtain from any regulatory body having jurisdiction the
authority deemed necessary by counsel for the Bank for the lawful issuance and
sale of its Stock hereunder shall relieve the Bank of any liability in respect
of the failure to issue or sell Stock as to which the requisite authority has
not been obtained.

 

Section 16. General Restriction

 

Each grant of an Option under the Plan shall be subject to the requirement that,
if at any time the Board shall determined that (i) the listing, registration or
qualification of the shares of Stock subject or related thereto upon any
securities exchange or under any state or Federal law, or (ii) the consent or
approval of any government regulatory body, or (iii) an agreement by the grantee
of an option with respect to the disposition of shares of Stock, is necessary or
desirable as a condition of, or in connection with, the grant or the issue or
purchase of shares of Stock thereunder, such grant may not be consummated in
whole or in part unless such listing, registration, qualification, consent,
approval or agreement shall have been effected or obtained free of any
conditions not acceptable to the Committee.



--------------------------------------------------------------------------------

Section 17. Withholding Taxes

 

Whenever the Bank proposes or is required to issue or transfer shares of Stock
under the Plan, the Bank shall have the right to require the grantee to remit to
the Bank an amount sufficient to satisfy any Federal, state and/or local
withholding tax requirements prior to the delivery of any certificate or
certificates for such shares. Alternatively, the Bank may issue or transfer such
shares of Stock net of the number of shares sufficient to satisfy the
withholding tax requirements. For withholding tax purposes, the shares of Stock
shall be valued on the dare the withholding obligation is incurred.

 

Section 18. Non-Uniform Determination

 

The Board’s determinations under the Plan (including without limitation
determinations of the persons to receive grants, the form, amount and timing of
such grants, the terms and provisions of such grants and the agreements
evidencing same) need not be uniform and may be made by it selectively among
persons who receive, or are eligible to receive, grants under the Plan, whether
or not such persons are similarly situated.

 

Section 19. Effective Date of Plan

 

The Plan shall be effective from the date that the Plan is approved by the Board
and the holders of a majority of the Bank’s Stock. However, Options may be
granted under the Plan following its adoption by the Board and prior to approval
of the Plan by the holders of a majority of the Bank’s Stock provided such grant
is expressly subject to stockholder approval of the Plan within 12 months
following its adoption by the Board.



--------------------------------------------------------------------------------

Exhibit A to Plan

 

FIRST BRADENTON BANK

 

FORM OF STOCK OPTION AGREEMENT

 

Section 1. Grant. A STOCK OPTION (the “Option”) for a total of          share(s)
of Common Stock of First Bradenton Bank, a federal savings bank (herein the
“Bank”) is hereby granted to                                  (herein the
“Optionee”), subject in all respects to the terms and provisions of the First
Bradenton Bank Incentive Stock Option Plan (herein the “Plan”), adopted November
    , 1998, a copy of which is attached hereto and which is incorporated herein
by reference [and to stockholder approval of the Plan as provided in Section 19
thereof].

 

Section 2. Price. The Option exercise price as determined by the Board of
Directors of the Bank is $                     per share, which is its fair
market value as of the date hereof.

 

Section 3. Exercise; Expiration Date. Subject to the terms of this Agreement and
the Plan, this Option shall be exercisable only from and after five (5) years
from the date hereof. This Option shall terminate and expire on the seventh
(7th) anniversary hereof. Notwithstanding the foregoing, this Option shall be
exercisable at any time commencing from and after the 10th day immediately prior
to the occurrence of a Change of Control of the Bank. As used herein, “Change of
Control” shall mean (a) the acquisition of the Bank by any individual, entity or
group by means of a merger, purchase of assets or other form of acquisitive
reorganization or (b) the acquisition by any individual, entity or group, other
than the currently existing shareholders, of beneficial ownership of 50 percent
or more of either (i) the then outstanding Common Stock of the Bank or (ii) the
combined voting power of the outstanding voting securities of the Bank entitled
to vote generally in the election of directors.



--------------------------------------------------------------------------------

Section 4. Restrictions.

 

A. This Option may not be exercised if the issuance of shares of Common Stock of
the Bank upon such exercise would constitute a violation of any applicable
Federal or State securities or other law or valid regulation.

 

B. The Optionee, as a condition to his exercise of this Option, shall represent
to the Bank that the shares of Common Stock of the Bank that he acquires under
this Option are being acquired by him for investment and not with a present view
to distribution or resale, unless counsel for the Bank is then of the opinion
that such a representation is not required under the Securities Act of 1933 or
any other applicable law, regulation, or rule of any governmental agency.

 

C. Shares of Common Stock of the Bank acquired under this Option may not be
pledged, sold or otherwise transferred (except by will or the laws of descent
and distribution upon death) for two years following the date of issuance
without the prior written consent of the Bank.

 

Section 5. Option Non-Transferable; Exception. This Option may not be
transferred in any manner otherwise than by will or the laws of descent and
distribution and may be exercised during the lifetime of the Optionee only by
him or by his legal or by his legal or personal representative upon his
incapacity or death as provided in the Plan. The terms of this Option shall be
binding upon the executors, administrators, heirs, successors, and permitted
assigns of the Optionee.

 

Section 6. Terms of Plan. This option may be exercised during its term only in
accordance with the terms of the Plan.



--------------------------------------------------------------------------------

Dated:

 

FIRST BRADENTON BANK

By:

   

Name:

 

George T. Smith

Title:

 

Chairman of the Board

 

The Optionee accepts the grant of the Option described herein and acknowledges
that he is familiar with the terms and provisions of the Plan. The Optionee
hereby accepts this Option subject to all the terms and provisions of the Plan.

 

Dated:

 

 

OPTIONEE